internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi -- plr-166165-01 date mar number release date index numbers legend partnership agency state x project a b c d e f g h i plr-166165-01 j k l m n o p q dear this letter responds to a letter dated date and subsequent correspondence that was submitted on behalf of the agency and the partnership by their authorized representative requesting permission under sec_42 of the internal_revenue_code and sec_1_42-13 of the income_tax regulations to correct an administrative error the agency and the partnership have made the following representations the partnership is a calendar_year taxpayer that uses the accrual_method of accounting the partnership is a state x limited_partnership that was formed on date a for the purpose of owning and operating the project a b-unit c-building low-income_housing project pursuant to a carryover allocation dated f the agency allocated dollar_figured of sec_42 credits to the partnership’s project based on the estimated eligible_basis of dollar_figuree the buildings in the project were placed_in_service in g according to the partnership the eligible_basis of the project was dollar_figureh based upon cost certifications provided to the agency the agency’s qualified_allocation_plan qap addresses the requirement in sec_42 that the agency consider the reasonableness of the developmental costs of the project in allocating housing_credit amounts by using development and construction cost limits under the hud d program the qap does not address whether the hud d limits should be applied on the date of the allocation or on the date the project is placed_in_service plr-166165-01 the agency used the hud d limits for l the year of carryover allocation in determining the final amount of sec_42 credits for the project using the l limits on i the agency issued the form 8609s low-income_housing_credit allocation certification which reduced the partnership’s allocation of sec_42 credits to dollar_figurej based upon a total eligible_basis of k if the authority had used the hud d limits for m the year the project was placed_in_service the partnership’s allocation would have been dollar_figuren of sec_42 credits based on an eligible_basis of dollar_figureh upon receipt the form 8609s reflecting the reduced sec_42 credits the partnership contested the reduction the partnership assumed that the agency would use m numbers in making its final_determination after reviewing the matter the agency agreed that it had committed an administrative error by not allowing the partnership to use the hud d limits for m the year the project were placed_in_service the agency represents that the dollar_figurep difference between the dollar_figured carryover allocation of sec_42 credits and the dollar_figurej in reduced sec_42 credits was treated as returned sec_42 credits in o by the agency pursuant to sec_1_42-14 which allows credits returned after september to be treated as returned january of the succeeding year the agency and the partnership request a ruling granting approval to correct the form 8609s for the buildings in the project because of the administrative error described above at the time the agency determined the reasonableness of the project’s developmental costs and issued the form 8609s as required by sec_1_42-13 the agency and the partnership agree to such conditions as the secretary considers appropriate if the ruling_request is granted under sec_42 state housing_credit agencies may correct administrative errors and omissions concerning allocations and recordkeeping within a reasonable period of time after their discovery sec_1_42-13 defines an administrative error or omission as a mistake that results in a document that inaccurately reflects the intent of the agency at the time the document is originally completed or if the mistake affects a taxpayer a document that inaccurately reflects the intent of the agency and the affected taxpayer at the time the document is originally completed sec_1_42-13 however provides that an administrative error or omission does not include a misinterpretation of the applicable rules and regulations under sec_42 under sec_1_42-13 and b an agency must obtain the secretary's prior approval to correct an administrative error or omission if the correction is not made before the close of the calendar_year of the error or omission and the correction requires a numerical change to the credit_amount allocated for a building or project or affects the determination of any component of the state’s housing_credit ceiling under sec_42 respectively plr-166165-01 based solely on the taxpayer’s and agency’s representations and the relevant law and regulations set forth above we conclude as follows the agency committed an administrative error when it used the l hud d limit upon making its final review of the reasonableness of the partnership’s developmental costs of the project under its qap because of this administrative error the form 8609s inaccurately reflect the intent of the agency and the partnership at the time the agency issued the form 8609s and after the agency agreed that there was an administrative error the agency and partnership attempted to correct the administrative error within a reasonable period of time to correct this administrative error the agency must do the following amend the form 8609s to correct the administrative error described above by increasing the amount of sec_42 credits and maximum qualified_basis for each building in the project to the credit and basis amounts based on the hud d limits for m resulting in a total of dollar_figuren in sec_42 credits based on a total eligible_basis of dollar_figureh on the amended form 8609s the agency will indicate that it is making the correction under sec_1_42-13 and b and amend line 5b on the o form_8610 annual low-income_housing_credit agencies report that represents the amount of the credit ceiling returned in o from allocations made prior to o by reducing the amount of the sec_42 credits returned from the partnership’s project from dollar_figurep to dollar_figureq the agency should asterisk line 5b and briefly explain at the bottom of the form_8610 that this line amount reflects the correction required by this letter_ruling when filed a copy of this letter_ruling must also be attached to the form_8610 attach copies of the amended form 8609s to the amended o form_8610 and mail the amended form 8609s to the partnership when completing the amended form_8610 the agency should follow the specific instructions on the form_8610 under the heading amended report plr-166165-01 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations specifically we express no opinion on whether the project qualifies for the low-income_housing tax_credit under sec_42 and the amounts included in the eligible_basis of each building in the project this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file a copy of this letter is being sent to the agency’s and the partnership's authorized legal_representative sincerely yours susan j reaman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy copy of letter
